DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 12/20/2021 in which Applicant lists claim 18 as being cancelled, claims 2, 6 and 15 as being original, claims 10-11, 13-14, 17 and 20-23 as being previously presented, and claims 1, 3-5, 7-9, 12, 16 and 19 as being currently amended. It is interpreted by the examiner that claims 1-17 and 19-23 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/16/2021 was considered.
Drawings
The amendments to the specification were received on 12/20/2021. These amendments are accepted. The objections to the drawings cited in the office action mailed 9/20/2021 are hereby withdrawn.
Claim Objections
The amendments to the claims dated 12/20/2021 are accepted. The objections to the claims cited in the office action mailed 9/20/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 12/20/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 9/20/2021 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that Yatsugi et al. (JP 2009-210751 A) does not disclose at least one actuator that is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load, wherein the diffuser is suspended within the frame, this argument is not persuasive and is respectfully traversed. At least figure 3 of Yatsugi discloses a motor having a stator (fig. 3, element 43) attached to the diffuser (figs 2-3, element 21 via element 41, as well as the description of figures 2 and 3 of Yatsugi which discloses that the diffuser/lenticular lens screen 22 may be moved instead of the Fresnel lens 21, and the portion of Yatsugi provided by Applicant wherein “the attachment position of the transmission member 41 is not limited to the lower side of the Fresnel lens 21 and/or the lenticular lens screen 22”), and a rotor having a spinning eccentric load (fig. 3, elements 43a and 42). Additionally, both Michimori et al. (US 2009/0109530 A1) and Yatsugi disclose a frame holding the actuated optical element (elements 31 and/or 30 of Michimori; as well as elements 1 and/or 23 and/or 24 of Yatsugi). Therefore, the combined teachings of the Michimori, Junya et al. (WO 2018/150889 A1) and Yatsugi references teach all of the claim limitations as set forth in amended claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi).
Regarding claims 1 and 16, Michimori discloses a diffuser assembly (see at least figure 1, element 25) comprising:
leaf springs arranged as a frame having a width and height (see at least figures 2 and 4, elements 35a-35d);
a diffuser suspended within the frame (see at least paragraph [0073]); and
at least one actuator arranged to move the diffuser (see at least elements 40A-40B), wherein the assembly is arranged such that the leaf spring provides in-plane stiffness less than the out-of-plane stiffness (see at least the shape and orientations of elements 35a-35d, as well as paragraphs [0039]-[0041]).
Michimori does not specifically disclose that the leaf springs formed as a frame are a leaf spring formed as a rectangular frame.
However, Junya teaches a light source projection device wherein a leaf spring is formed as a rectangular frame having a width and a height (see at least elements 102 or 112, and paragraphs [0029] and [0092]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the leaf spring of the diffuser assembly of Michimori to include the teachings of Junya so that the leaf springs formed as a frame are a single leaf spring formed as a rectangular frame, for the purpose of 
Michimori and Junya does not specifically disclose that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, or that the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load.
However, Yatsugi discloses a diffuser assembly wherein the at least one actuator is one actuator attached to the substantially the middle of the assembly (see at least figure 2, element 4), and the at least one actuator is a motor having a stator and a rotor having a spinning eccentric load (see at least figures 2 and 3, elements 4, 41, 42, 43 and 43a).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya to include the teachings of Yatsugi so that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, and so that the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load, for the purpose of using a known actuator type and mounting solution such that the diffuser may be moved in-plane to reduce speckle while having a reasonable expectation for success.
Regarding claim 2
Regarding claim 3, Michimori in view of Junya and Yatsugi discloses that the total length of the leaf spring in the width direction that can flex about a pivot point is equal to the total length of the leaf spring in the height direction that can flex about a pivot point (see at least figure 2 of Michimori, elements 35a-35d).
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the shape, size and/or dimensions of the leaf spring, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination; and since such a modification would involve only a mere change in size of a component which is generally considered as being within the ordinary skill in the art; and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable size, shape, and/or dimensions for the leaf spring to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Michimori in view of Junya and Yatsugi discloses that the diffuser assembly further comprises a support structure arrange to support the leaf spring (see at least figure 2, element 70 of Michimori, figures 3A and 3B, element 101 of Junya, and the combination set forth above).
Regarding claim 5, Michimori in view of Junya and Yatsugi discloses that each pivot point is formed by a mechanical connection between the leaf spring and diffuser or between the leaf spring and support structure (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 6, Michimori in view of Junya and Yatsugi discloses that the mechanical connections are such that the orientation of the diffuser is fixed (see at least figure 2, elements 33 and 75, as well as paragraphs [0039]-[0041] and [0074] of Michimori).
Regarding claim 7, Michimori in view of Junya and Yatsugi discloses that the pivot points are equal and opposite (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 8, Michimori in view of Junya and Yatsugi discloses that each pivot point has a corresponding pivot point on the opposite side of the leaf spring (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 9
Regarding claim 10, Michimori in view of Junya and Yatsugi discloses that the leaf spring is a strip of material having a smallest dimension, wherein the out-of-plane direction is perpendicular to the smallest dimension of the leaf spring (see at least the shape and orientations of elements 35a-35d of Michimori, as well as the combination set forth above).
Regarding claim 11, Junya discloses that the leaf spring is made of a flexible metallic material (see at least paragraph [0030] of Junya).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring of Michimori to include the teachings of Junya so that the leaf spring is made of spring steel, for the purpose of using a known material to provide a desirable amount of strength and flexibility. Additionally, it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to form the leaf spring of spring steel for the purpose of choosing an appropriate material for an intended purpose and to achieve the desired strength and flexibility requirements for the leaf spring. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Michimori in view of Junya and Yatsugi does not specifically disclose that the shortest dimension of the leaf spring is less than 0.5 mm. 
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having 
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 0.5 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 12, Michimori in view of Junya and Yatsugi does not specifically disclose that the leaf spring is made of plastic and the shortest dimension of the leaf spring is less than 3 mm. 
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring so that the leaf spring is made of plastic, for the purpose of using a known material to provide a desirable amount of strength and flexibility. Additionally, it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to form the leaf spring of plastic for the purpose of choosing an appropriate material for an intended purpose and to achieve the desired strength and flexibility requirements for the leaf Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 3 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 13, Michimori in view of Junya and Yatsugi discloses that the diffuser and leaf spring are substantially planar (see at least figure 2, elements 25, 35a-35d and paragraph [0073] of Michimori, as well as the combination set forth above).
Regarding claim 14
Regarding claim 15, Michimori in view of Junya and Yatsugi discloses that the in-plane movement of the diffuser is a substantially circular movement (see at least figure 2, element “A” and paragraphs [0029] and [0034] of Michimori).
Regarding claim 19, Michimori in view of Junya and Yatsugi discloses that at least one actuator is a magnetic actuator (see at least paragraph [0042] of Michimori).
Regarding claim 20, Michimori in view of Junya and Yatsugi discloses that the diffuser is mounted within an inner frame (see at least element 31 of Michimori) and the leaf spring, inner frame and support structure are integral (see at least elements 35a-35d, 31 and 70 of Michimori).
Regarding claim 21, Michimori in view of Junya and Yatsugi discloses an optical system comprising a diffuser assembly according to claim 1; and
a display system configured to display an image on the diffuser of the diffuser assembly (see at least the abstract and figure 1 of Michimori).
Regarding claim 23, Michimori in view of Junya and Yatsugi discloses a method of reducing speckle, the method comprising:
providing a diffuser assembly according to claim 1;
displaying an image on the diffuser of the diffuser assembly; and
while displaying the image on the diffuser, moving the diffuser relative to the frame such that the diffuser moves substantially more in-plane than out-of-plane, thereby reducing speckle in the image (see at least figures 1 and 2, and paragraphs [0002], [0008], [0036], [0073] and [0076] of Michimori).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi) as applied to claim 1 above, and further in view of Uragami et al., U.S. Patent Application Publication Number 2017/0212347 A1, of record (hereafter Uragami).
Regarding claim 17, Michimori in view of Junya and Yatsugi disclose the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to another part of the side of the diffuser (see at least figure 2, elements 40A and 40B of Michimori).
Michimori in view of Junya and Yatsugi does not specifically disclose that the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser.
However, Uragami teaches a leaf spring actuator assembly (see at least figure 7B, elements 305 and 303) wherein a first actuator is positioned on a first side of the assembly (see at least figures 4-6, one of the elements 311 and 312, or one of the elements 313 and 314) and a second actuator is positioned on an opposite side of the assembly (see at least figures 4-6, another one of the elements 311 and 312, or another one of the elements 313 and 314).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya and Yatsugi to include the teachings of Uragami so that the at least .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi) as applied to claim 1 above, and further in view of Dunphy et al., U.S. Patent Application Publication Number 2009/0009871 A1, of record (hereafter Dunphy).
Regarding claim 22, Michimori in view of Junya and Yatsugi does not specifically disclose that the display system is a holographic projector.
However, Dunphy teaches a system for reducing speckle in a projection display system using an actuated diffuser assembly wherein the display system is a holographic projector (see at least the title, abstract, figures 1-3 and paragraph [0021]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Michimori in view of Junya and Yatsugi to include the teachings of Dunphy so that the display system is a holographic projector, for the purpose of using the diffuser assembly for speckle reduction in a known type of display system, such as a holographic projector, while having a reasonable expectation for success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/30/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872